Citation Nr: 0125752	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 21, 1979, 
for service connection for a psychiatric disorder, including 
on the basis of clear and unmistakable error in a February 
1956 rating decision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1950, November 1950 to November 1953 and February 1954 to 
July 1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs Regional Offices in 
Seattle, Washington, and Montgomery, Alabama, (hereinafter 
RO).  The case was remanded for additional development in 
October 2000, and this case is now ready for appellate 
review. 
 

FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a February 1956 rating decision on the basis that there 
was no superimposed injury or disease during service that 
aggravated a constitutional or developmental anxiety disorder 
that existed before service; the veteran was notified of this 
decision in February 1956 but did not appeal; this is the 
last final decision denying the claim for service connection 
for a psychiatric disability on any basis. 

2.  The veteran attempted to reopen the claim for service 
connection for a psychiatric disorder in a statement received 
on March 21, 1979; no document received from the veteran 
prior to this date may be construed as a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  

3.  The attempt to reopen the claim for service connection 
for a psychiatric disorder was denied by rating action dated 
in November 1979; the veteran filed a notice of disagreement 
in January 1980, but no statement of the case was issued at 
that time and the claim remained in open status.   

4.  Based on an April 1998 opinion from a VA psychiatrist 
suggesting the veteran had post-traumatic stress disorder as 
a result of service, a September 1998 rating decision granted 
service connection for post-traumatic stress disorder 
effective from March 21, 1979, the date of the claim to 
reopen.

5.  The February 1956 rating decision denying entitlement to 
service connection for a psychiatric disability did not 
involve incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for a 
psychiatric disorder was warranted on the basis of such 
evidence.


CONCLUSIONS OF LAW

1.  The February 1956 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a). 
 
2.  The criteria for an effective date for the grant of 
service connection for a psychiatric disorder prior to March 
21, 1979, are not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  

3.  Clear and unmistakable error was not committed in the 
February 1956 rating decision which denied the claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.63 (1956); 38 C.F.R. 
§§ 3.303(c), 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by supplemental statement of the 
case dated in April 2001.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical records and VA clinical records, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  As such, 
the Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.63 (1956); 
38 C.F.R. § 3.303.  Personality disorders are not 
"diseases" for which service connection can be granted, and 
as a "matter of law" are not compensable disabilities.  
38 C.F.R. § 3.63(f) (1956); 38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

An award granted on the basis of receipt of new and material 
evidence, other than service department records, may not be 
made effective prior to receipt of the claim to reopen.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

Turning to a summary of the pertinent evidence and procedural 
history, service connection for "nervousness, headaches, 
stomach trouble" was denied by a February 1956 rating 
decision on the basis that there was no superimposed injury 
or disease during service that aggravated a constitutional or 
developmental disorder that existed before service.  The 
veteran was notified of this decision in February 1956, and 
he did not appeal this decision.  As such, this rating 
decision is "final."  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  This is the last final decision denying a claim 
for service connection for a psychiatric disorder on any 
basis.   The evidence before the RO at that time were the 
service medical records and statements submitted by 
laypersons asserting that the veteran had an anxiety disorder 
that was incurred during service.  The DD Form 214 then of 
record listed the veteran's discharge under Department of the 
Army Regulations (AR) No. 635-209 (March 17, 1955) ("AR 635-
209"), which is a discharge for "Inaptitude or 
Unsuitability."  

Thereafter, the veteran filed a claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability that VA received on March 21, 1979.  The attempt 
to reopen the claim for service connection for a psychiatric 
disorder was denied by rating action dated in November 1979.  
The veteran filed a notice of disagreement in January 1980, 
but no statement of the case was issued at that time and the 
claim thus remained in open status.  Following another 
attempt by the veteran to reopen his claim, a September 1998 
rating decision granted service connection for post-traumatic 
stress disorder effective from March 21, 1979, the date of 
the original claim to reopen.  This decision was based on an 
April 1998 opinion from a VA psychiatrist suggesting the 
veteran had post-traumatic stress disorder as a result of 
service, 

Turning to an analysis of the veteran's claim, his voluminous 
written correspondence can be summarized as an assertion that 
the VA has erred in not granting service connection for post-
traumatic stress disorder or another acquired psychiatric 
disorder effective from his original claim for service 
connection filed in 1955 because the service medical records 
reflect treatment for psychiatric impairment during service, 
and because he was discharged from duty due to this 
condition.  He also repeatedly has referenced purported 
stressors associated with his service during the Korean 
conflict that have been ignored by the VA in its decisions 
below.   

It is noted initially that the RO was clear in its September 
1998 decision that the basis of the reopening and allowance 
of the veteran's claim was the April 1998 VA medical opinion 
supporting the veteran's claim.  This evidence was not of 
record at the time of the February 1956 rating decision, and 
thus cannot be used a basis for a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 310;  Damrel, 6 
Vet. App. at 242.  Moreover, the February 1956 rating 
decision denying entitlement to service connection for a 
psychiatric disability did not involve incorrect application 
of the statutory or regulatory provisions extant at the time 
and was the product of a reasonable exercise of rating 
judgment given the relevant facts known at the time of those 
decisions.  

As support for the above conclusion, a review of the evidence 
before the RO at the time of its February 1956 rating 
decision, to include the service medical records and lay 
assertions submitted post-service, does not compel the 
conclusion that reasonable minds could only agree that 
entitlement to service connection for a psychiatric 
disability was warranted on the basis of such evidence.  In 
this regard, contrary to the veteran's assertions and as 
indicated above, the veteran was not discharged from service 
due to an acquired psychiatric disorder as his discharge was 
due to "inaptitude or unsuitability."  Also relevant is the 
fact that the separation examination attributed the veteran's 
psychiatric symptomatology to his "emotional instability 
reaction personality."  (emphasis added).  Thus, there was 
certainly sufficient evidence to conclude that the in-service 
psychiatric treatment was for a personality disorder, a 
disability for which service connection could not be granted 
and/or that there was no aggravation of such a disorder 
during service.  38 C.F.R. § 3.63 (1956); 
38 C.F.R. § 3.303(c) (2001); Beno, Vet. App. at 439, 441, 
Finally, while the record did contain lay assertions 
supporting the veteran's contention that he had an acquired 
psychiatric disability as a result of service, the record 
before the RO in 1956 did not include a medical opinion 
linking an acquired psychiatric disorder to service, as was 
the case at the time of the September 1998 opinion.  Thus, as 
lay assertions are not a sufficient basis for a grant of 
service connection, the Board concludes that clear and 
unmistakable error in the February 1956 rating decision is 
not demonstrated.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   

In short, as the Board has not found that the February 1956 
denial of service connection for a psychiatric disability 
involved clear and unmistakable error, and it is not shown or 
contended that a claim to reopen this issue was received 
prior to March 21, 1979, an earlier effective date cannot be 
granted.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  The Board is bound by 
these criteria, and a review of the other potentially 
applicable laws and regulations does not reveal a provision 
under which an earlier effective date can be assigned.  
38 C.F.R. § 7104(c).  


ORDER

Entitlement to an effective date earlier than March 21, 1979, 
for a grant of service connection for a psychiatric disorder 
is denied.   

Clear unmistakable error was not committed in a February 1956 
rating decision which denied a claim for service connection 
for a psychiatric disorder.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

